DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 4-17 are allowed.

The following is an examiner’s statement of reasons for allowance: Mizutani (US 2002/0121259) teaches a bonding structure situated between a cylinder head and a valve seat surface.  Nomura et al (US 6,323,458) teaches a joined metal having different materials with different thermal conductivities.  Dalal et al (US 6,039,785) teaches different materials that are used for valve seat rings and their corresponding thermal conductivities.  Adachi et al (US 5,848,579) teaches a valve seat that is joined to a cylinder head and a plurality of materials transition into one another.  The prior art does not teach nor render obvious a valve seat having a valve sear surface integrally joined to an engagement end, the engagement end disposed at a cylinder head, the engagement end having a first and second material, the first material adjacent the valve seat surface and extending through the engagement end and transitioning to the second material, the first material having a thermal conductivity that is less than the second material, and wherein the valve seat surface is a third material that is different than the first and second material as recited in independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747